Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/499, 183 that was filed on 10/12/2021. Claims 1-20 are currently pending and are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fox Jr. (US 9,789,968) .

Regarding Claim 1, Fox Jr. discloses a ring release system, comprising: a riser (110, Fig. 1A, 1B) comprising webbing, the riser having a top and a bottom; and a first release ring (140, Fig. 1A, 1B) comprising a ring body and a removable pin (142, Fig. 1A, 1B), wherein the first release ring (140) is coupled to the riser via a first attachment webbing passing around the removable pin and stitched to the riser (col. 8, lines 32-37, Fig. 1A, 1B).
Regarding Claim 2, Fox Jr. discloses a ring release system	 wherein the first release ring (140, Fig. 3F) is configured with a J- shape when viewed in a direction sideways to the top-to-bottom direction of the riser (Fig. 3F).
Regarding Claim 3, Fox Jr. discloses a ring release system wherein the first release ring (140) is detachable from the riser by detaching the removable pin (142) from the ring body (Fig. 1B).
Regarding Claim 5, Fox Jr. discloses a ring release system wherein the first attachment webbing is disposed on the back side of the riser (2G, 2J,  col. 8, lines 32-37).
Regarding Claim 6, Fox Jr. discloses a ring release system comprising a second release ring (130) coupled to the riser via a second attachment webbing stitched to the riser (Fig. 1A, Fig. 1B), wherein the first release  (140) and the second release ring (130) are cascadingly rotatable with respect to the riser responsive to release of a retaining mechanism (claim 2).
Regarding Claim 7, Fox Jr. discloses a ring release system comprising a third release ring (120, Fig. 1A, Fig. 1B) coupled to the riser, wherein the third release ring (120) is cascadingly rotatable with respect to the riser responsive to rotation of the second release ring (130).
Regarding Claim 8, Fox Jr. discloses a ring release system wherein the stitching coupling the first attachment webbing and the riser cannot be placed in peel responsive to force applied to the ring body along a top-to-bottom direction of the riser (Fig. 2G, ‘…stitches in shear are collectively much stronger than isolated stitches in peel….’).
Regarding Claim 9, Fox Jr. discloses a ring release system wherein the ring body (140, Fig. 3E, 3F) is configured with a U-shape, and wherein the removable pin (142, 143, Fig. 3F, 3E) passes through a pair of apertures located toward distal ends of the U-shape (Fig. 3E, 3F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Jr. (US 9,789,968) in view of  Horning (US 2,725,204).
Regarding Claim 4, Fox Jr. discloses a ring release system wherein the riser comprises multiple plies, and wherein the first attachment webbing is stitched to the riser (col. 8, lines 32-37, Fig. 1A, 1B).between plies of the riser. Fox Jr. is silent, but Horning teaches a paratrooper harness riser with multiple plies (col. 2, lines 5-7; 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the riser of Fox Jr. with the multiple plies riser taught in the Horning reference and in turn stich the first attachment webbing with riser in order to strengthen the riser for durability and carry bigger weight.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a ring release system, comprising: a riser comprising webbing, the riser having a top and a bottom; a first release ring comprising: a ring body; a first pin; a second pin; and a pair of side plates coupling the first pin and the second pin; wherein the first release ring is coupled to the riser via a first back webbing passing around the second pin and stitched to the riser. 
 The closest prior art of record is Fox Jr. (US 9,789,968)  and Fox Jr. individually or in combination lacks to disclose or render obvious a first release ring comprising a pair of side plates coupling the first pin and the second pin; wherein the first release ring is coupled to the riser via a first back webbing passing around the second pin and stitched to the riser. It would not be obvious to one of ordinary skill in the art to further modify the Fox Jr. reference without the teaching of the missed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following references are not relied up on for rejection but are made part of the record due to their particular relevance to the claimed subject matter:
Fox Jr. (US 9,676,487): Fox Jr. discloses a ring release system is configured to releasably couple a parachute to a payload. The ring release system comprise an upper release ring, an intermediate release ring with a partially and/or completely flattened end, and a lower release ring having a J-shape. When activated, the release rings cascadingly separate to release the parachute from the payload. With these systems and related methods, larger payloads may be supported, the mass and size of the ring release system may be reduced as compared to prior systems, and various failure modes may be eliminated.
Auvray (US 6,983,913): Auvray discloses a safety device allowing the detachable connection between a canopy of a parachute and a parachute harness including a series of rings, harness ring, primary ring and secondary ring allowing the reduction of the traction exerted by the parachutist on the harness ring in order to release the canopy. The releasing ring advantageously presents a dimension in one direction greater with respect to any other dimension in any other direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642